Exhibit 10.1
Quicksilver Resources Inc.
2008 Executive Bonus Plan
 
Section 1.    Eligibility:  This 2008 Executive Bonus Plan (the “Plan”) provides
for awards of incentive bonuses to executives and other officers of Quicksilver
Resources Inc. (the “Company”).  Only Participants designated by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) are eligible to participate in the Plan.  The Compensation Committee
is authorized to establish the criteria for determining bonuses under the Plan,
including performance measures and target incentive amounts.  The Compensation
Committee may grant a Cash Bonus Award, an Equity Bonus Award, or a combination
thereof, to a Participant.
 
The portion of an incentive bonus awarded pursuant to the Plan to a Participant
who is designated as a “Covered Employee” by the Compensation Committee that
exceeds 50% of the Participant’s Target Incentive (i.e., the portion awarded for
Quantitative Performance Levels meeting or exceeding 80% of Budget) is intended
to qualify as “performance-based compensation” within the meaning of Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), and is
granted pursuant to the Company’s Amended and Restated 2006 Equity Plan (the
“Equity Plan”), and is subject to the terms and conditions thereof.  The portion
of any bonus awarded to a Covered Employee that does not exceed 50% of the
Participant’s Target Incentive (i.e., the portion that would be awarded if
Quantitative Performance Levels did not meet 80% of Budget) and all bonuses
awarded to other Participants under the Plan are not intended to qualify as
performance-based compensation and are not made pursuant to Section 11 of the
Equity Plan.
 
Except as provided below, in order to receive a bonus under the Plan, a
Participant must be an active, full-time employee on the last business day of
the Plan Year.  The incentive bonus of a newly hired or promoted Participant
will be pro-rated based on the number of calendar days in the Plan Year that he
or she participates in the Plan.
 
If an eligible Participant dies or becomes disabled and unable to work during
the Plan Year, a pro-rated award based on the number of calendar days in the
Plan Year that he or she participated in the Plan before his or her death or
disability will be paid to the Participant or his or her beneficiary at the same
time and in the same manner as awards for the Plan Year are paid to other
Participants; provided, however, that notwithstanding any provision of the Plan
to the contrary, an Equity Bonus Award will be paid in the form of a lump sum
cash payment rather than in the form of Restricted Shares.  The Participant’s
beneficiary under the Plan will be the beneficiary designated under the
Company’s group life insurance plan.  If no such beneficiary has been
designated, the award will be paid to the Participant’s estate.
 
Section 2.    Definitions:
 
Board:  The Board of Directors of the Company.
 
Budget:  The performance levels for Quantitative Performance Measures, as set
forth in Table 1, against which the Quantitative Performance Levels achieved for
the Plan Year are measured.
 

--------------------------------------------------------------------------------


Cash Bonus Awards:  An incentive bonus award granted to an eligible Participant
pursuant to the Plan that is paid in a lump sum cash payment.
 
Cash Flow from Operations:  The Company’s cash flow from operations for the Plan
Year, as determined in accordance with generally accepted accounting principles.
 
Change in Control:  The occurrence of any of the following events:
 
(i)  any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that the following acquisitions will not constitute a Change
in Control:  (A) any acquisition of Voting Stock of the Company directly from
the Company that is approved by a majority of the Incumbent Directors; (B) any
acquisition of Voting Stock of the Company by the Company or any subsidiary of
the Company; (C) any acquisition of Voting Stock of the Company by the trustee
or other fiduciary holding securities under any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary of the
Company; and (D) any acquisition of Voting Stock of the Company by Mercury
Exploration Company, Quicksilver Energy, L.P., The Discovery Fund, Pennsylvania
Avenue Limited Partnership, Pennsylvania Management Company, the estate of Frank
Darden, Lucy Darden, Anne Darden Self, Glenn Darden or Thomas Darden, or their
respective successors, assigns, designees, heirs, beneficiaries, trusts, estates
or controlled affiliates;
 
(ii)  a majority of the Board ceases to be comprised of Incumbent Directors; or
 
(iii)  the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the consolidated assets of the
Company (each, a “Business Combination Transaction”) immediately after which the
Voting Stock of the Company outstanding immediately prior to such Business
Combination Transaction does not continue to represent (either by remaining
outstanding or by being converted into Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of such Business Combination Transaction or any
parent of such entity) at least 50% of the combined voting power of the then
outstanding shares of Voting Stock of (A) the entity surviving, resulting from,
or succeeding to all or substantially all of the Company’s consolidated assets
as a result of, such Business Combination Transaction or (B) any parent of any
such entity (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries).
 
Earnings Per Share or EPS:  The Company’s fully diluted Earnings Per Share as
set forth in the Company’s Consolidated Statement of Earnings for the Plan Year,
as determined in accordance with generally accepted accounting principles.
 
2

--------------------------------------------------------------------------------


Equity Bonus Awards:  An incentive bonus award granted to an eligible
Participant pursuant to the Plan that is denominated in a dollar amount but that
is paid by a grant of Restricted Shares, vesting in installments of 33 1/3% on
each of the first three anniversaries of the date of grant of such Restricted
Shares.  The number of Restricted Shares granted will be equal to the dollar
amount of the award earned under the Plan divided by the product of (i) the
Market Value per Share (within the meaning of the Equity Plan) on the date of
grant and (ii) a risk-of-forfeiture discount factor of 0.92175.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
F&D Cost:  The Company’s finding and development cost for the Plan Year,
determined by dividing (i) drilling capital related to reserve additions for the
Plan Year, as reflected in the Company’s general ledger for the Plan Year, by
(ii) reserve additions, for which capital was incurred, for the Plan Year, as
reflected in the Company’s reserve engineering database for the Plan Year.
 
Incumbent Directors:  The individuals who, as of the date the Plan is adopted,
are directors of the Company and any individual becoming a director subsequent
to the date hereof whose election, nomination for election by the Company’s
stockholders, or appointment, was approved by a vote of a majority of the
then-Incumbent Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination).
 
Participant:  An executive or other officer of the Company designated by the
Compensation Committee is eligible to participate in the Plan.
 
Plan Year:  January 1, 2008, through December 31, 2008.
 
Production:  The Company’s net production for the Plan Year as set forth in the
Company’s audited financial statements.
 
Qualitative Performance Measures:  Those objective and subjective factors which
the Compensation Committee may, in its discretion, consider in determining each
eligible Participant’s award.  Qualitative Performance Measures may include such
factors as the Chief Executive Officer’s recommendation with respect to a
Participant’s potential award, the Board’s recommendation with respect to the
Chief Executive Officer’s potential award and such other factors as the
Compensation Committee may elect to consider in its discretion.
 
Quantitative Performance Levels:  The performance levels achieved for the Plan
Year with respect to Quantitative Performance Measures.
 
Quantitative Performance Measures:  Cash Flow from Operations, Earnings Per
Share, F&D Cost, Production and Reserves.
 
Reserves:  The Company’s proved reserves, net of revision and production, as of
the end of the Plan Year, as set forth in the official report prepared by the
independent petroleum engineers engaged by the Company for such purpose.
 
3

--------------------------------------------------------------------------------


Restricted Shares: A grant of “Restricted Shares” within the meaning of and
pursuant to the Equity Plan.
 
Target Incentive:  The unadjusted bonus a Participant would earn under an award
if each Quantitative Performance Measure is achieved at a Quantitative
Performance Level equal to 100% of Budget.  A Target Incentive is calculated by
multiplying the Participant’s base salary earned during the Plan Year by the
Participant’s Target Percent of Base Pay with respect to such award.
 
Target Percent of Base Pay:  A percentage of base salary assigned to each
eligible Participant by the Compensation Committee with respect to each award
granted under the Plan.
 
Voting Stock:  The securities entitled to vote generally in the election of
directors or persons who serve similar functions.
 
Weighting Factor:  The weighting percentage assigned to each Quantitative
Performance Measure, as set forth in Table 1.
 
Section 3.    Calculation of Awards:  With respect to each Quantitative
Performance Measure, a Participant’s Target Incentive for each award is
multiplied by the “Percent Target Awarded” value corresponding to the
Quantitative Performance Level set forth in Table 1 for that Quantitative
Performance Measure and further multiplied by the Weighting Factor applicable to
that Quantitative Performance Measure.  The resulting products for each
Quantitative Performance Measure are then summed to obtain a Participant’s
potential award or awards.  The Compensation Committee may, in its discretion,
adjust a Participant’s potential award or awards based on consideration of
Qualitative Performance Measures; provided, however, that with respect to an
award to a Covered Employee, such discretion may be used only to reduce or
eliminate such award.  In no event will the reduction of any Participant’s
potential award have the effect of increasing an award payable to a Covered
Employee under the Plan.  The Compensation Committee’s exercise of discretion to
make adjustments in awards and performance measures with respect to Covered
Employees is limited as specifically provided in the Equity Plan.
 
If the Compensation Committee determines that, as a result of a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which the Company conducts its business, or any other events or
circumstances, the Quantitative Performance Measures or corresponding Percent
Target Awarded values are no longer suitable, the Compensation Committee may in
its discretion modify such Quantitative Performance Measures or percentages or
the related minimum acceptable level of achievement, in whole or in part, with
respect to the Plan Year as the Compensation Committee deems appropriate and
equitable.
 
Section 4.    Approval and Payment of Awards:  Upon completion of the annual
audit by the Company’s independent auditors of the results of the Company’s
operations for the Plan Year, the Compensation Committee will, in writing,
certify the extent to which the Quantitative Performance Levels for the Plan
Year were achieved and determine the award or awards payable to each eligible
Participant.  Payment of each Cash Bonus Award will be made in a lump sum
 
4

--------------------------------------------------------------------------------


payment in cash, and will be made no later than March 15 following the end of
the Plan Year.  Restricted Shares granted in payment of Equity Bonus Awards will
be granted no later than March 15 following the end of the Plan Year.  The
Company may deduct from any award such amounts as may be required to be withheld
under any federal, state or local tax laws.  It is the Company’s intention that
any bonus awarded under the Plan will not constitute a deferral of compensation
within the meaning of Section 409A of the Code.
 
Section 5.    Change in Control:  If a Change in Control occurs during the Plan
Year, the award payable to each eligible Participant for the Plan Year will be
determined at the highest level of achievement of the Quantitative Performance
Levels, without regard to actual performance and without proration for less than
a full Plan Year.  The awards will be paid at such time following the Change in
Control as the Compensation Committee determines in its discretion, but in no
event later than 30 days after the date of an event which results in a Change in
Control.  Notwithstanding any provision of the Plan to the contrary, if a Change
in Control occurs during the Plan Year, each Equity Bonus Award will be paid in
the form of a lump sum cash payment rather than in the form of Restricted
Shares.
 
Section 6.    No Contract:  The Plan is not and will not be construed as an
employment contract or as a promise or contract to pay awards to eligible
Participants or their beneficiaries.  The Plan does not confer upon any eligible
Participant any right with respect to continuance of employment or other service
with the Company or any subsidiary, nor will it interfere in any way with any
right the Company or any subsidiary would otherwise have to terminate such
person’s employment or other service at any time.  The Plan will be approved by
the Compensation Committee and may be amended from time to time by the
Compensation Committee without notice.  No eligible Participant or beneficiary
may sell, assign, transfer, discount or pledge as collateral for a loan, or
otherwise anticipate any right to payment of an award under the Plan.
 
Section 7.    Administration of the Plan:  The Compensation Committee has the
full authority and discretion to administer the Plan and to take any action that
is necessary or advisable in connection with the administration of the Plan,
including without limitation the authority and discretion to interpret and
construe any provision of the Plan or of any agreement, notification or document
evidencing an award of an incentive bonus.  A majority of the Compensation
Committee will constitute a quorum, and the action of the members of the
Compensation Committee present at any meeting at which a quorum is present, or
acts unanimously approved in writing, will be the acts of the Compensation
Committee.  The interpretation and construction by the Compensation Committee of
any such provision and any determination by the Compensation Committee pursuant
to any provision of the Plan or of any such agreement, notification or document
will be final and conclusive.  No member of the Compensation Committee will be
liable for any such action or determination.
 
Section 8.    Governing Law:  The Plan, all awards and all actions taken under
the Plan will be governed in all respects in accordance with the laws of the
State of Texas, including without limitation, the Texas statute of limitations,
but without giving effect to the principles of conflicts of laws of such State.
 
Section 9.    Limitation on Payment of Benefits:  Notwithstanding any provision
of the Plan to the contrary, if any amount to be paid or provided under the Plan
would be an “Excess
 
5

--------------------------------------------------------------------------------


Parachute Payment,” within the meaning of Section 280G of the Code, but for the
application of this sentence, then the payments to be paid or provided under the
Plan will be reduced to the minimum extent necessary (but in no event to less
than zero) so that no portion of any such payment, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction will
be made only if and to the extent that such reduction would result in an
increase in the aggregate payment to be provided, determined on an after-tax
basis (taking into account the excise tax imposed pursuant to Section 4999 of
the Code, any tax imposed by any comparable provision of state law, and any
applicable federal, state and local income and employment taxes).  Whether
requested by an eligible Participant or the Company, the determination of
whether any reduction in such payments to be provided under the Plan or
otherwise is required pursuant to the preceding sentence will be made at the
expense of the Company by the Company’s independent accountants in effect prior
to the Change in Control.  The fact that the Participant’s right to payments may
be reduced by reason of the limitations contained in this Section 9 will not of
itself limit or otherwise affect any other rights of the Participant other than
pursuant to the Plan.
 
6

--------------------------------------------------------------------------------




Table 1 
 
QUICKSILVER RESOURCES INC.
2008 EXECUTIVE BONUS PLAN
 
I.           Quantitative Performance Measures and Weighting Factors
 
Performance
Measure
Weighting Factor
   
Cash Flow from Operations
15%
Earnings Per Share (EPS)
15%
F&D Cost
10%
Production
30%
Reserves
30%

 
II.           Performance Levels Attained and Determination of Awards
 
Quantitative Performance Levels1
Percent Target Awarded
120% of Budget or greater
200.00%
119% of Budget
175.00%
118% of Budget
175.00%
117% of Budget
175.00%
116% of Budget
175.00%
115% of Budget
175.00%
114% of Budget
150.00%
113% of Budget
150.00%
112% of Budget
150.00%
111% of Budget
150.00%
110% of Budget
150.00%
109% of Budget
125.00%
108% of Budget
125.00%
107% of Budget
125.00%
106% of Budget
125.00%
105% of Budget
125.00%
104% of Budget
100.00%
103% of Budget
100.00%
102% of Budget
100.00%
101% of Budget
100.00%
100% of Budget
100.00%
99% of Budget
90.00%
98% of Budget
90.00%
97% of Budget
90.00%
96% of Budget
90.00%
95% of Budget
90.00%
94% of Budget
80.00%
93% of Budget
80.00%
92% of Budget
80.00%
91% of Budget
80.00%
90% of Budget
80.00%
89% of Budget
70.00%
88% of Budget
70.00%
87% of Budget
70.00%
86% of Budget
70.00%
85% of Budget
70.00%
84% of Budget
60.00%
83% of Budget
60.00%
82% of Budget
60.00%
81% of Budget
60.00%
80% of Budget
60.00%
Less than 80% but more than 50% of Budget
50.00%2
50% of Budget or below
25.00%3
   

 
“Budget” represents (i) with respect to Cash Flow from Operations, Earnings per
Share and Production, the applicable performance measure budgeted for the Plan
Year in the Company’s 2008 Budget approved by the Board on December 10, 2007,
and (ii) with respect to F&D Cost and Reserves, the performance goals
established by the Compensation Committee for purposes of the Plan on December
10, 2007.
 
For the avoidance of doubt, the Quantitative Performance Level for F&D Cost will
be determined by reference to the extent to which F&D Cost is less than the
established performance goal (as contrasted to the Quantitative Performance
Levels for other Quantitative Performance Measures, which are determined by
reference to the extent that performance exceeds established performance goals).
 
The Quantitative Performance Levels for the Plan Year will be calculated so as
to exclude the effects of any extraordinary or nonrecurring events (including
any material restructuring charges, financial or otherwise), or any changes in
accounting principles, acquisitions or divestitures, and may be adjusted as
otherwise permitted by the Equity Plan; provided that, in the case of a Covered
Employee, no such adjustment will be made if the effect of such adjustment would
cause the related compensation to fail to qualify as “performance-based
compensation.”
 

--------------------------------------------------------------------------------

 
1 Actual performance will be rounded to the closest whole percentage of Budget
to determine the Quantitative Performance Level attained.
 
2 Bonuses paid to Covered Employees in amounts up to 50% of Target Incentive are
not intended to qualify as performance-based compensation.  Only the portion of
a bonus in excess of 50% of a Covered Employee’s Target Incentive is intended to
qualify as performance-based compensation.
 
3 The Percent Target Awarded for a Quantitative Performance Level less than 50%
of Budget may be any percent from 0 to 25%, at the discretion of the
Compensation Committee.